DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,772,676, in view of Pinto et al., U.S. Pub. No. 2013/0232347. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader and/or obvious variations of those in the patent. For instance, the claimed sampling module and voltage control module correspond to the power supply monitor and the system management unit of the patent. See § 103 rejection below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between “a predefined limit” in claim 8 and “a specified voltage limit” in claim 11.
Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between “a processor” and “a processor” in lines 1 and 4 of claim 13.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-9, 12-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosonocky et al., U.S. Pub. No. 2015/0241955 (application publication for USPN 9,772,676), in view of Pinto et al., U.S. Pub. No. 2013/0232347.
As per claims 1 and 13, Kosonocky teaches a processor (processing device 100; fig. 1; para. 0019) comprising: 
sampling modules configured to sample a plurality of clock frequencies of an adaptable clock signal having a variable clock frequency based on a supply voltage and configured to clock elements at the processor to identify a first sampled clock frequency (each PSM 200 samples 
a voltage control module configured to adjust a voltage margin of  a voltage supplied to a module of the processor based on the first sampled clock frequency (SMU 110/230 controls the voltage supplied to circuit blocks 111-119; para. 0021 and 0026-0027).
Kosonocky teaches a power supply, but does not expressly teach whether the power supply is located within the processor (“power supply (not shown)”; such as “system on chip”). Pinto teaches that a power supply may be located either internal or external to processor (voltage regulator 241/242 may be internal to integrated circuit 100/200 with processing unit 130/231; figs. 1-2; para. 0033). Before the effective filing date, it would have been obvious to one of ordinary skill in the art that Kosonocky’s power supply may be located internal to the processor, generating a supply voltage at the processor. Doing so would have been a matter of design to allow for fine-grained voltage control.
As per claims 2, 9 and 14, Kosonocky teaches the voltage control module is configured to: adjusting the voltage margin comprises adjusting the voltage margin to maintain the voltage within a predefined limit (para. 0021).
As per claim 5, 12 and 17, Kosonocky teaches adjusting the voltage margin comprises adjusting the voltage margin based on a comparison of a first frequency based on the first sampled frequency to a target frequency (para. 0032-0033). 
As per claims 6 and 18, a practitioner in the art would recognize that combining the first sampled frequency with a specified frequency adjustment would have been a matter of design. 
As per claims 7 and 19, Official Notice is taken that correlating the specified frequency adjustment to a maximum specified variation in clock frequency is well known in the art.
.

Claims 3, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosonocky/Pinto as applied to claims 1-2, 5-9, 12-14 and 17-20 above, and further in view of Kim et al., U.S. Patent No. 7,853,808.
As per claims 3, 10 and 15, Kosonocky does not expressly call the voltage, supplied to a module of the processor, a nominal voltage. Kim teaches supplying a nominal voltage to processor cores (col. 6, lines 1-13), and combining a voltage margin with a nominal voltage (col. 8, lines 40-52). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to call Kosonocky’s voltage a nominal voltage, as a matter of nomenclature selection.
Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT WANG whose telephone number is (408)918-7589.  The examiner can normally be reached on 10:00 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT WANG/Primary Examiner, Art Unit 2186